     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 1 of 62
                                                                        1


 1                      UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
 2                             AUSTIN DIVISION

 3   UNITED STATES OF AMERICA ) Docket No. A 18-MJ-516(1) ML
                              )
 4   vs.                      ) Austin, Texas
                              )
 5   RODNEY GLENN GREEN       ) September 17, 2018

 6
                TRANSCRIPT OF PRELIMINARY/DETENTION HEARING
 7                 BEFORE THE HONORABLE ANDREW W. AUSTIN

 8

 9   APPEARANCES:

10   For the United States:           Mr. Alan M. Buie
                                      Assistant U.S. Attorney
11                                    903 San Jacinto Boulevard,
                                      Suite 334
12                                    Austin, Texas 78701

13

14   For the Defendant:               Mr. Horatio R. Aldredge
                                      Assistant Federal Public Defender
15                                    Lavaca Plaza
                                      504 Lavaca Street, Suite 960
16                                    Austin, Texas 78701

17

18   Transcriber:                     Ms. Lily Iva Reznik, CRR, RMR
                                      501 West 5th Street, Suite 4153
19                                    Austin, Texas 78701
                                      (512)391-8792
20

21

22

23

24

25   Proceedings reported by electrical digital sound
     recording, transcript produced by computer.

                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 2 of 62
                                                                                2


 1                              I N D E X

 2                              Direct      Cross       Redirect Recross
     Witnesses:
 3

 4   Bennett E. Forrest         8           43          54

 5

 6
                                E X H I B I T S
 7
                                                        Offered      Admitted
 8   Government's

 9   #1 through 3                                       20           20

10   #4 through 5                                       23           23

11   #6                                                 39           39

12   #7                                                 23           23

13   #9 through 10                                      29           29

14   #11 through 12                                     30           30

15   #14                                                35           35

16   #15 through 16                                     32           32

17   #18                                                36           36

18   #19 through 21                                     41           41

19   #22                                                42           42

20   #23                                                28           28

21

22   Defendant's

23   (None.)

24

25


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 3 of 62
                                                                           3


 1               (Proceedings commence at 2:36 p.m.)

 2               THE CLERK:     Court is now in session for a

 3   preliminary detention hearing:            18-MJ-516, United States

 4   vs. Rodney Green.

 5               MR. BUIE:     Alan Buie for the government.

 6               Good afternoon, your Honor.

 7               THE COURT:     Afternoon.

 8               MR. ALDREDGE:      And Horatio Aldredge for Mr.

 9   Green.

10               THE COURT:     Afternoon.

11               We're here on the -- is it preliminary and

12   detention?

13               MR. BUIE:     Yes, your Honor.

14               MR. ALDREDGE:      That's right.

15               I think Mr. Green needed to address the Court

16   before.     Do you want to address the Court?

17               THE DEFENDANT:       It's okay?

18               THE COURT:     Okay.

19               THE DEFENDANT:       My question is, your Honor, how

20   do I change attorneys if I need to do so?

21               THE COURT:     Uh --

22               THE DEFENDANT:       I know what you're thinking.     I

23   just met this guy, what, 40 minutes ago, so I know.             How

24   would I know I need a new attorney, which you're probably

25   wondering.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 4 of 62
                                                                          4


 1               THE COURT:     If you believe you need a new

 2   attorney, you can raise it with the Court, either as

 3   you're doing right now or send -- send us something in

 4   writing.     Let your attorney know and Mr. Aldredge can make

 5   that motion.

 6               Is that where you are right now?

 7               THE DEFENDANT:       Yes.    We already discussed that

 8   and had our little confrontation.             But if it's possible, I

 9   would like to have another attorney.              I don't think I will

10   get a good legal counsel from this guy here as far as

11   strategies and things that needs to be done on this here

12   particular case.

13               THE COURT:     Okay.     Well, let me just say this.

14   You know, Mr. Aldredge is a member of the Federal Public

15   Defender's Office.        He's the head of that office here in

16   Austin.     He's been doing this for I'm not sure how many

17   years but as long as I've been on the bench, almost 20

18   years now.      He's well-respected by all the judges in this

19   courthouse.      He's probably got more experience in federal

20   court than probably other than the people who he works

21   with, who are also federal public defenders, anyone else

22   in town.     He knows the judges well; he knows the

23   sentencing guidelines well; he knows the law well.              He

24   teaches other lawyers.

25               I think you might be making a mistake if you want


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 5 of 62
                                                                                  5


 1   me to give you somebody else, it's going to have to be

 2   somebody that's less qualified than Mr. Aldredge.                   So if

 3   that's what you want, that's what we'll do.

 4               THE DEFENDANT:        Okay.    We'll go with him.        Thank

 5   you, your Honor.        I need to hear that.        Thank you.

 6               THE COURT:     And, you know, I don't know if I'm

 7   throwing Mr. Aldredge back into a situation he doesn't

 8   want, but I would encourage you to work with him.                   He

 9   knows what he's doing.         If you think you can work with

10   him, Mr. Aldredge, if you think you work with Mr. Green.

11               MR. ALDREDGE:      Sure.      I have no idea where this

12   came.

13               THE COURT:     Okay.     Then I would encourage you

14   to --

15               THE DEFENDANT:        With experience.      Thank you, your

16   Honor.

17               THE COURT:     All right.       Okay.   All right.

18               Mr. Buie, I'll recognize the government.

19               MR. BUIE:     Okay.     Judge, so we are going to go

20   ahead and go forward.         I would --

21               THE COURT:     Is that -- is that the intention --

22               MR. ALDREDGE:      That's right, your Honor.

23               MR. BUIE:     All right.       So yes, your Honor.

24               We have before the Court two things.                Of course,

25   Mr. Green is here on a complaint, and so, we have a


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 6 of 62
                                                                               6


 1   preliminary hearing on that.           We also have a motion to

 2   detain pending.       And with the Court's permission, I'll

 3   just present evidence once and cover both of those.                 And

 4   if I could, just by way of introduction, make a brief

 5   statement as to what we're going to present in the way of

 6   evidence.     It's not super-complicated, but it's a little

 7   more complicated than usual in one of these cases.

 8               As the Court is aware, the complaint charges Mr.

 9   Green with one bank robbery that took place in San Marcos

10   on the 28th day of April of this year.              And so, we'll

11   present evidence on that in order to meet our probable

12   cause burden for the preliminary hearing.

13               But the FBI's investigation has determined and

14   their belief is that Mr. Green actually committed five

15   banks robberies and four commercial robberies between

16   December 26th of 2017 and April 28th of this year, and all

17   of those robberies, the evidence will show, were armed

18   robberies.      Eight of them with a firearm, one of them with

19   a knife.

20               And so, we intend to -- although without going

21   and putting on an elaborate case on nine different

22   robberies, I don't intend to do that, but to provide some

23   evidence on at least more than just the ultimate April

24   28th robbery that he's charged with.

25               THE COURT:     Okay.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 7 of 62
                                                                             7


 1               MR. BUIE:     All going to dangerousness in our

 2   motion to detain.

 3               Now, one thing about this, last thing I'll say by

 4   way of introduction, is that the bank -- well, the robber

 5   in all nine of the robberies that I just mentioned had a

 6   mask, was wearing a mask.          So the evidence will show that

 7   no one, none of the victims, no other witnesses really saw

 8   his face, at least not that we know of yet.                So the

 9   evidence that we're going to present, as the Court will

10   see, has to do with certain physical evidence, certain

11   artifacts that can be seen in the robberies both by

12   witnesses and through surveillance images that then are

13   connected to Mr. Green because they were found in a

14   storage unit that he controlled at the time.

15               So it may seem a little discombobulated, but

16   that's what we're trying to do is to establish it's really

17   about identity.       And so, if there are no questions, I'll

18   go ahead and call the government's witness.

19               THE COURT:     Anything you need to add on anything?

20               MR. ALDREDGE:      No, your Honor.        Mr. Buie can

21   provide me the discovery.

22               THE COURT:     Okay.     All right.

23               MR. BUIE:     The government calls Bennett Forrest

24   to the stand.

25               THE COURT:     Make your way around here.           Raise


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 8 of 62
                                                                          8


 1   your right hand, please.

 2               THE CLERK:     Do you solemnly swear or affirm that

 3   the testimony which you may give in this case before the

 4   Court shall be the truth, the whole truth, and nothing but

 5   the truth?

 6               THE WITNESS:      Yes, sir, I do.

 7               THE COURT:     Have a seat.

 8               THE WITNESS:      Thank you.

 9               THE COURT:     Make sure you just pull that

10   microphone so it's more or less pointing at your mouth.

11               THE WITNESS:      Thank you, sir.

12               THE COURT:     That will work.        All right.

13               Mr. Buie.

14               MR. BUIE:     Thank you, your Honor.

15        BENNETT FORREST, called by the Government, duly sworn.

16                             DIRECT EXAMINATION

17   BY MR. BUIE:

18   Q.     Sir, would you just state your name and spell it for

19   the record and tell the Court how you're employed?

20   A.     I'm Bennett E. Forrest.         That is B-E-N-N-E-T-T, last

21   name is Forrest, F-O-R-R-E-S-T.            I am a special agent with

22   the FBI here in Austin, Texas.

23   Q.     Sir, are you the case agent assigned to the matter of

24   United States vs. Rodney Glenn Green?

25   A.     Yes, sir, I am.


                    LILY I. REZNIK, OFFICIAL COURT REPORTER
            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 9 of 62
                                                                        9


 1   Q.    And I'm -- if the Court doesn't mind me just sort of

 2   moving around, I'm going to approach the witness and show

 3   you, this is something that's in the Court's record, or

 4   it's document three in this matter.             Do you recognize

 5   that?

 6   A.    Yes, sir, I do.

 7   Q.    Is that a criminal complaint that you actually signed

 8   in order to get the arrest warrant for Mr. Green?

 9   A.    That is correct.

10   Q.    And now, the defendant in this case, Rodney Glenn

11   Green, is that someone you've actually seen and met in

12   person?

13   A.    Yes, sir.     That is correct.

14   Q.    And if you saw him again, would you recognize him?

15   A.    Yes, I would.

16   Q.    Is he in the courtroom today?

17   A.    Yes, he is.

18   Q.    Where is he seated in relation to me and what's he

19   wearing?

20   A.    Mr. Green is to your back and right in a

21   green-and-white jumpsuit.

22   Q.    Your Honor, may the record reflect the witness

23   identified the defendant?

24               THE COURT:     It will so reflect.

25   Q.    (BY MR. BUIE) So very briefly, how long have you been


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 10 of 62
                                                                      10


 1   an FBI agent?

 2   A.    Approximately eight years.

 3   Q.    Okay.    Have you ever worked on bank robbery cases

 4   before?

 5   A.    Yes, sir, I have.

 6   Q.    In Austin or elsewhere?

 7   A.    In Austin.      Also, the Rio Grande Valley.

 8   Q.    Now, just briefly, if you would, describe the

 9   incident that led to the charge that for which Mr. Green

10   is being held at this time.

11   A.    Yes, sir.      On April 28th, 2018, FBI received a call

12   that the San Marcos Bank of America bank branch had been

13   robbed.     That was located at 308 East Hawkins in San

14   Marcos.

15   Q.    Okay.    And is Bank of America, is that an

16   FDIC-insured bank?

17   A.    Yes, it is.

18   Q.    And based on your investigation, did the individual

19   actually take money from that bank?

20   A.    Yes, sir, he did.

21   Q.    Now, at the time that that robbery came to the

22   attention of the FBI, did the FBI or other law enforcement

23   know who had committed it?

24   A.    Yes, sir.

25   Q.    Okay.    Was -- were victims or witnesses there able to


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 11 of 62
                                                                            11


 1   see the face of the person who committed the bank robbery?

 2   A.    No.     They were not.

 3   Q.    Why not?

 4   A.    Because his face was covered with a mask.

 5   Q.    So how -- if you would, just summarize or explain,

 6   how did law enforcement come to focus on Mr. Green as

 7   possibly being the robber in that case?

 8   A.    Yes, sir.      Responding officers and detectives with

 9   the San Marcos Police Department did respond to the scene.

10   After viewing surveillance footage, they did observe a

11   silver or light-colored sedan leaving the scene.                 The

12   detective later, after viewing the Bank of America

13   surveillance video, went to a store in San Marcos, which

14   is a supply store, and was able to grab a -- or observe a

15   partial tag with that vehicle.

16   Q.    Okay.     So you were talking about you mentioned

17   surveillance, but is one of those at the bank and then,

18   another one at a second location?

19   A.    Yes.     There was two surveillance videos.            And the

20   first video was at the Bank of America in which the

21   detectives saw the suspect come to the bank, I believe,

22   approximately 9:03 a.m., left at approximately 9:05 a.m.

23   on that Saturday, went towards an alley.               Within seconds,

24   the San Marcos detective observed the vehicle on the

25   surveillance video leaving the scene.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 12 of 62
                                                                             12


 1   Q.    Okay.    You have a number of exhibits in a folder

 2   there.     Would you find what's been marked as Government's

 3   Exhibit 1, please?

 4   A.    Yes, sir.

 5   Q.    Have you seen that before?

 6   A.    Yes, I have.

 7   Q.    What is that photograph?

 8   A.    That is a photograph of our suspect vehicle that

 9   was --

10   Q.    And what's the source or origin of the photograph?

11   Is that surveillance video or something else?

12   A.    That is surveillance video.

13   Q.    Okay.    All right.      So having observed a vehicle

14   departing the scene of the robbery, what investigation

15   occurred with respect to that vehicle?

16   A.    On the 28th of April, that was a special event in San

17   Marcos, they were actually having a parade.                So the San

18   Marcos PD detective understood that there was only a

19   couple of directions that that vehicle could have taken

20   due to the parade and the people in the street.                  Following

21   logical routes, that detective went to a store there in

22   San Marcos to try to retrieve additional video footage in

23   which he believed that vehicle would have fled.

24   Q.    Okay.    And did he observe anything significant on the

25   -- whatever images he got at that location?


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 13 of 62
                                                                              13


 1   A.    Yes, he did.       He was able to identify two possible

 2   digits from that license plate of that vehicle.

 3   Q.    Okay.    And then, what did he do with that

 4   information?

 5   A.    With that information, he did a -- what he called a

 6   wildcard query.        With that, he was able to get returns on

 7   approximately 70 different vehicles of silver Impalas.                   He

 8   knew it was a between 2006 and a 2012 Impala.                    After

 9   reviewing the footage and doing the search, he inputted

10   some of the digits, and he was able to identify down to a

11   particular tag.

12   Q.    Okay.    So let me just see if I understand what you're

13   saying.     He was able to search, what, some kind of a

14   database, is that right, to find similar cars?

15   A.    That is correct.

16   Q.    He was able to search with partial tag numbers to

17   narrow it down?

18   A.    That is correct.

19   Q.    Okay.    So he -- what, did he narrow it down to some

20   -- some group of vehicles and then what?

21   A.    After he was able to identify the vehicles and

22   reviewing the surveillance video footage, he was able to

23   put the plate together.          Then he performed -- he ran that

24   video -- that plate and he -- after running that plate, he

25   was able to identify that that vehicle checked back to a


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 14 of 62
                                                                      14


 1   Mr. Rodney and Tammy Green.

 2   Q.    Okay.    And who is Tammy Green?

 3   A.    Tammy Green is the wife of Mr. Rodney Green.

 4   Q.    Okay.    What next -- what happened next once he had

 5   identified them as being what -- was the vehicle

 6   registered to them?         Is that what you're saying?

 7   A.    Yes.    That's what I'm saying.          Yes, sir.

 8   Q.    Okay.    What happened next?         What did he do?

 9   A.    He did a internal database query within the San

10   Marcos Police Department in which he ran both Rodney and

11   Tammy Green.       He was able to identify a traffic or past

12   history with Mr. Rodney and Tammy Green within the San

13   Marcos Police Department.

14   Q.    And what was the nature of that history or whatever

15   it is you just referred to?

16   A.    Yes, sir.      That was a contact that they made with Mr.

17   Rodney and Tammy Green on April 20th, approximately one

18   week before the bank robbery, in which they were observed

19   walking down I-35.         San Marcos Police did make contact

20   with them on I-35, and just asked them what they were

21   doing.

22   Q.    Okay.    So at that point, having identified a vehicle

23   and connected it to an individual or two individuals.

24   A.    That is correct.

25   Q.    Then what was done next in the investigation?


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 15 of 62
                                                                            15


 1   A.    After reading that report from the 20th, Mr. Green

 2   had told the responding officers on the 20th that he was

 3   driving a silver Impala and that it had recently been

 4   impounded, and that they were staying at the Super 8 Motel

 5   in San Marcos.       Once the detective understood that, he

 6   went ahead and traveled to the Super 8 Motel in San Marcos

 7   and made contact with the staff in which, yes, they did

 8   confirm that they had checked in under Tammy Green.              And

 9   that the desk clerk did remember the -- Mr. Green's

10   vehicle being towed by a repo man.

11   Q.    Okay.    And so, keep going.         What was the next -- next

12   step in the investigation after he confirmed that they had

13   stayed at that motel?

14   A.    Yes.    At that point in time, or around that point in

15   time, approximately, the San Marcos detective had

16   contacted the FBI here in Austin, Texas and spoken with

17   one of our task force officers.             Our task force officer,

18   after learning of what our suspect was wearing, including

19   the mask and the black hooded jacket and along with the

20   silver Impala, went ahead and informed the San Marcos

21   Police Department that this was most likely going to be

22   involved with our other -- other previous bank robberies.

23   Q.    So those had taken place where?

24   A.    Which had taken -- there was four other separate bank

25   robberies which had taken place here inside Austin, Texas.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 16 of 62
                                                                         16


 1   Q.    Okay.    And could you just say, one more time, what

 2   was the common thread that made them think that there was

 3   a connection between the San Marcos robbery and the

 4   previous Austin robberies?

 5   A.    Not only the clothing to include the black jacket,

 6   the mask and, also, the vehicle.

 7   Q.    Okay.    I don't think we had talked about a black

 8   jacket before.       Would you explain what you mean by that?

 9   A.    Yes, sir, I will.        I apologize to the Court.

10               During the last four out of five bank robberies,

11   the suspect did wear a black hooded jacket with somewhat

12   of a subdued stripe down the middle of the jacket.

13   Q.    Okay.    All right.      So did you or other investigators

14   ever locate the Malibu, the silver-colored vehicle that

15   you've been referring to in your testimony?

16   A.    Correct.     I made contact with the detective from San

17   Marcos on the evening of the 28th.              We conversed and spoke

18   about the similarities and the different crimes, and we

19   agreed to meet up on the 29th, which was a Sunday, to

20   check the local motels and hotels in San Marcos and,

21   additionally, the tow yard in which the vehicle had been

22   towed to in San Marcos.

23   Q.    Okay.    And what did you find at that time?

24   A.    We had negative success on checking the hotels and

25   the hotels in San Marcos.           Going back and thinking through


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 17 of 62
                                                                      17


 1   previous investigations, including the four other bank

 2   robberies that occurred in Austin, Texas, two of them had

 3   occurred around the Capital Plaza area here in Austin,

 4   Texas.

 5   Q.    And is that a shopping center up on I-35?

 6   A.    That is correct.        Yes, sir.

 7   Q.    Near 290 and 51st Street in that --

 8   A.    That is correct, sir.         Being that, you know, the

 9   other bank robberies or similar bank robberies had

10   occurred in that area, we decided to travel from San

11   Marcos to Austin to try to query or spot check, spot check

12   surveillance for the vehicle to see if it was located in

13   any of those hotel parking lots.

14   Q.    Now, at that point, other than -- other than the

15   information you've already described, did you or other

16   investigators have other information about Mr. Green, his

17   background, anything else to suggest that he might be

18   involved?

19   A.    At that point in time, before obtaining the license

20   plate, that is a negative.           No, sir.

21   Q.    Okay.    Well, I'm talking about after obtaining the

22   license plate, at the time that you were looking for the

23   vehicle, was there any other information about him?

24   A.    No, sir.

25   Q.    Okay.    All right.      So where, if anywhere, did you


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 18 of 62
                                                                         18


 1   eventually find the silver car?

 2   A.    We queried multitude of hotels and motels along I-35

 3   and around the Capital Plaza area.              Shortly before

 4   terminating the surveillance operation, we pulled into the

 5   Stay 6 Suites.

 6   Q.    I'm sorry.      The what?

 7   A.    Stay 6 Suites, the Motel 6.           It's part of the Motel 6

 8   chain.

 9   Q.    Okay.

10   A.    After looking in the hotel, we located the vehicle,

11   parked in the rear of the hotel -- excuse me, it's a

12   Studio 6 hotel.        I apologize.      It is a Studio 6 hotel.    We

13   found the vehicle located in the back part of the hotel

14   parking lot.

15   Q.    Okay.    Did you do any other investigation there at

16   the -- at the hotel other than just finding the car?

17   A.    Yes.    So after we located the vehicle, we contacted

18   several detectives from San Marcos and, also, agents from

19   the FBI and task force officers.             We made contact with

20   people there at the front desk who had informed us, yes,

21   that Tammy Green, Rodney Green's wife, had checked in on

22   the day of the 28th.         During check-in, she had paid with

23   cash and that she had booked multiple days' stay there at

24   the Motel 6.

25   Q.    Okay.    All right.      What else, if anything, did you


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 19 of 62
                                                                      19


 1   find out about Ms. Green or Mr. Green there at the Studio

 2   6?

 3   A.    After actually setting up surveillance on the 29th,

 4   we made contact with an Austin Police Department officer,

 5   patrol officer who was actually there on the 28th of the

 6   day that Tammy -- actually, right then when Tammy was

 7   checking in.       He observed her paying with what he

 8   described as with new $20 bills that were fresh and that

 9   she checked in.

10               Additionally, we had -- when we spoke with the

11   front desk clerk, they had provided us with Room 359 in

12   which they were staying at.

13   Q.    At some point after that, did you or other officers

14   actually see Tammy Green at the Studio 6 Motel?

15   A.    That's correct.        After setting up surveillance, we

16   did observe -- the people in the ground did observe Tammy

17   Green leave Room 359 and walked towards the silver Malibu.

18   When she left, the San Marcos detective had already run

19   her driver's license history in which once he identified

20   that she had suspended -- or a suspended license.

21   Q.    Okay.    But she got in the Malibu and drove off?

22   A.    That's correct.

23   Q.    By herself or with somebody else?

24   A.    By herself.

25   Q.    All right.      What happened next?


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 20 of 62
                                                                            20


 1   A.    Austin Police Department performed a traffic stop in

 2   which they arrested her with driving without a license.

 3   In plain view, they observed gloves in the backseat.                And

 4   obviously that is the vehicle that was later applied for

 5   for a search warrant.          Ms. Tammy Green was obtained and

 6   transported to Austin Police Department main headquarters.

 7   Q.    Under arrest, you mean?

 8   A.    That's correct.

 9   Q.    Okay.    And so, what about the vehicle?             What happened

10   to it?

11   A.    The vehicle was towed to Austex Towing yard for a

12   hold for future search warrant.

13   Q.    All right.      Now, let me show you, if you'll find

14   Government's Exhibits 2 and 3.            Do you see those?

15   A.    Yes, sir, I do.

16   Q.    And what are those?

17   A.    That is Rodney Green's silver Impala.              That is the

18   vehicle in which Tammy was driving and which was towed to

19   Austex for future search warrant.

20   Q.    Okay.    Now -- and, your Honor, I, at this time, offer

21   into evidence Government's Exhibit 1, 2 and 3.

22               THE COURT:      No objection?

23               MR. ALDREDGE:       No objection.

24               THE COURT:      One, 2 and 3 will be admitted.

25   Q.    (BY MR. BUIE) Okay.         And okay.     So -- now, you


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 21 of 62
                                                                      21


 1   mentioned something being seen in plain view at the time

 2   of Ms. Green's arrest.          What was that again?

 3   A.    Those were gloves which were observed during one or

 4   mul -- or a multitude of the bank robberies or multiple

 5   bank robberies.

 6   Q.    Okay.    I'm just trying to understand.

 7   A.    Yes, sir.

 8   Q.    What was seen in the car.

 9   A.    Okay.

10   Q.    It was gloves in the car?

11   A.    There was.      It was gloves in plain view on the

12   backseat.

13   Q.    Okay.    And so, if you look at Government's Exhibit 4,

14   what is that, please?

15   A.    That is a gray pair of gloves, black undertone with

16   right -- with white writing on the top.

17   Q.    All right.      Where did this photograph show the glove?

18   A.    Those gloves were located on the -- in plain view on

19   the backseat.

20   Q.    Okay.    So that's what we're looking at, picture of

21   the gloves on the backseat?

22   A.    Yes, sir.      That is correct.

23   Q.    Okay.    And then, if you look at Government's Exhibit

24   No. 5, what is that?

25   A.    That is going to be the same pair of gloves which


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 22 of 62
                                                                            22


 1   were located inside the vehicle.

 2   Q.    Okay.    Now, they look different in Government's

 3   Exhibit 5 than in Government's Exhibit 4.                I mean, are

 4   they in a different location in Government's Exhibit 5?

 5   A.    So Government Exhibit 4, I believe those gloves were

 6   actually photographed on the backseat of the vehicle.

 7               Government Exhibit No. 5, those were taken by APD

 8   crime scene detective.

 9   Q.    Okay.    It like at the police station or wherever they

10   keep the evidence, something like that?

11   A.    I was not there, but yes, sir, I believe so.

12   Q.    All right.      So was that vehicle eventually searched

13   pursuant to a state court search warrant?

14   A.    Yes, sir.      After the search warrant was obtained.

15   Q.    Okay.    And let me ask you to look at -- well, first,

16   let me just ask:        What else, if anything, was found in the

17   vehicle that had evidentiary value?              In the vehicle, that

18   is.    So there were gloves on the -- that you mentioned

19   that were on the -- I believe, the backseat?

20   A.    Yes, sir.

21   Q.    Anything else that you can recall?

22   A.    There was a mask that was found.             I believe it was

23   silver.

24   Q.    Okay.

25   A.    There was a silver mask of non-evidentiary value that


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 23 of 62
                                                                        23


 1   was found in the vehicle.

 2   Q.    A silver what?       I'm sorry.

 3   A.    A mask.     There was a mask.

 4   Q.    Okay.

 5   A.    Not evidentiary value mask.           Additionally, inside the

 6   vehicle, there was additional pair of gloves that was

 7   located.

 8   Q.    Okay.     So if you look at Government's Exhibit 7, what

 9   is that, please?

10   A.    That is additional pair of gloves, which the FBI

11   believes were used in a separate bank robbery.

12   Q.    And are you saying those were the ones that were

13   found when the car was searched pursuant to a warrant?

14   A.    Yes, sir.      There was two pairs of gloves that were

15   found in the vehicle pursuant to the warrant.

16   Q.    Okay.     Your Honor, I'll offer Government's 4, 5 and

17   7.

18               MR. ALDREDGE:       No objection.

19               THE COURT:      Four, 5 and 7 will be admitted.

20               MR. BUIE:      Did you say no objection?

21               MR. ALDREDGE:       I said no objection.

22   Q.    (BY MR. BUIE) Okay.         I'm sorry.

23               All right.      So after that, after Ms. Green's

24   arrest, ultimately there was the search of the vehicle.

25               What other investigation took place at the Studio


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 24 of 62
                                                                         24


 1   6 Motel after she was arrested and taken away?

 2   A.    Yes, sir.

 3               We had agents on the ground, additional San

 4   Marcos Police detectives conducting surveillance in an

 5   intent to finally locate Mr. Green.              During the time that

 6   Tammy was with APD, detectives saw a male several times

 7   peek outside the window, looking outside.

 8               Additionally, later that evening, after that

 9   occurred, they saw an individual that they believed to be

10   Rodney Green walk down the stairs and walk out in the

11   parking lot towards I-35 with a stack of cash in his hand.

12   He, Mr. Green, did meet up with, I believe, a black Volvo,

13   unknown transaction occurred or conversation occurred.              We

14   do not know what happened there.             Then Mr. Green is

15   observed walking back towards the hotel room.

16   Q.    Okay.    At some point, did law enforcement officers

17   obtain a second search warrant?             Not just the one for the

18   car but a different one.

19   A.    That's correct.

20   Q.    What was that search warrant for?

21   A.    That search warrant was for the Studio 6 hotel Room

22   359 and a backpack.

23   Q.    Okay.    Let me show you if you'll look all the way to

24   the very back of the stack to what's been marked as

25   Government's Exhibit No. 23.            I'll confess, a fairly poor


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 25 of 62
                                                                           25


 1   photograph, but I want you to find -- just tell me if

 2   you've seen that before.

 3   A.    Yes, I have.

 4   Q.    And what is it, please?

 5   A.    I believe that is going to be the receipt for the ATX

 6   Self-Storage, storage unit, which is immediately up the

 7   road from the Studio 6 Motel.

 8   Q.    Where did this receipt come from or where did law

 9   enforcement find it?

10   A.    That Studio -- that particular receipt was located

11   inside Room 359.

12   Q.    And could you just -- I apologize for this being such

13   a bad copy, but could you just walk us through what we can

14   see there?      There's a name over to the left and, I think,

15   a date for -- payment date and some other things like

16   that.

17   A.    Yes, sir.

18               That is a camera receipt for the ATX Self-Storage

19   on I-35, within close proximity to the Studio 6 hotel.

20   The date of payment was April 28th, 2018.                Tammy Green did

21   make that payment.         Additionally, on the seat -- on the

22   receipt, they listed a address of 23 Loyola Lane in

23   Austin, Texas.

24   Q.    What's the significance of that address?

25   A.    That is the -- that was the known address for


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 26 of 62
                                                                      26


 1   investigators at the time of Mr. Rodney Green.

 2   Q.    Did you or other agents do any investigation at the

 3   ATX Self-Storage?

 4   A.    Yes, sir, we did.        The next day, after Mr. Rodney

 5   Green was taken into custody, multiple task force officers

 6   and, additionally, APD detectives and the San Marcos

 7   Police Department detective did perform a search pursuant

 8   to state search warrants on the storage unit.

 9   Q.    All right.      Briefly summarize what, if anything, was

10   found in the search warrant that was of evidentiary value.

11   A.    Yes, sir.

12               So what was found of evidentiary value at the

13   storage unit was the black jacket with the -- black jacket

14   -- black hooded jacket with a subdued stripe down the

15   middle, or at least across the back hooded -- the back of

16   the hood.      Additionally, a handgun was located inside the

17   storage unit that was located with inside a boot, which

18   was consistent with the handgun that was used in multiple

19   bank robberies in which that we had observed through

20   either still photographs from bank robbery surveillance

21   video or through actual surveillance video.

22               Additionally derived from that state search

23   warrant pursuant to the search warrant, we later found a

24   white knitted mask, which was located inside the black

25   hooded jacket, which we -- which investigators initially


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 27 of 62
                                                                         27


 1   did not discover until a later point in time.

 2   Q.    So you got a search warrant for one particular

 3   storage space at the ATX Self-Storage, correct?

 4   A.    That is correct.

 5   Q.    Is that the one that Tammy Green had rented?

 6   A.    That's correct.

 7   Q.    And just remind us how the dates goes.               On the

 8   payment receipt, I think you said payment date, April

 9   28th.     And what -- when is that in relation to the Bank of

10   America robbery?

11   A.    The Bank of America robbery occurred on the -- the

12   morning of the 28th of April.

13   Q.    And other than the payment receipt, the fact that

14   whatever it shows as far as Tammy Green having rented that

15   space, does any other evidence from the ATX Self-Storage

16   connect Mr. Green or Ms. Tammy Green besides just this

17   document?

18   A.    Yes.    That's correct.

19   Q.    What would that be?         What other evidence?

20   A.    That would be a positive latent fingerprint, which

21   was lifted from the magazine of the pistol, which is

22   located in the storage unit.

23   Q.    Okay.    Let me hold off on that for just a moment.

24                Did agents speak to anyone, interview any

25   witnesses that were connected with the ATX Self-Storage


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 28 of 62
                                                                            28


 1   business?

 2   A.    That's correct.        Witnesses that were employees of the

 3   ATX Self-Storage, they remembered both Mr. Rodney Green

 4   and Tammy Green arriving, I believe it was, during a

 5   promotional day or their -- they -- yes.               They remember

 6   Mr. Rodney Green because he was eating their popcorn and

 7   he was -- yes.

 8   Q.    All right.      So let me show you what's been -- first

 9   of all, let me -- your Honor, I'll offer Government's

10   Exhibit 23, which is a really bad image of that receipt.

11                THE COURT:     Any objection to that?

12                MR. ALDREDGE:      No, your Honor.

13                THE COURT:     All right.      Twenty-three will be

14   admitted.

15   Q.    (BY MR. BUIE) And so, next, Special Agent Forrest,

16   will you find what's been marked as Government's Exhibit

17   9?

18   A.    Yes, sir.

19   Q.    Let me know when you found that.

20   A.    Yes.

21   Q.    What does that show?

22   A.    That was the pistol that was located within the

23   storage unit.       That pistol was particularly located with

24   inside a cowboy boot.

25   Q.    Okay.    And then, what about Government's Exhibit 10,


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 29 of 62
                                                                          29


 1   the very next one?         Is that the same gun or a different

 2   gun?

 3   A.     That is the same gun.

 4   Q.     Okay.   So just photographed in a different setting or

 5   position than when it was inside the boot?

 6   A.     That's correct.

 7   Q.     All right.     Now, you mentioned, a moment ago, a

 8   latent fingerprint.         Tell the Court about that again,

 9   please.

10   A.     APD was able to -- Austin Police Department was able

11   to identify and locate a latent fingerprint on the

12   magazine for the pistol.          That latent fingerprint was

13   lifted by the Austin Police Department.

14   Q.     Okay.   And who did -- did they find out who that

15   print belonged to?

16   A.     They did.     They received a positive identity or

17   positive hit from that latent print for Mr. Rodney Green.

18   Q.     Okay.   All right.      I'll offer Government's Exhibits 9

19   and 10.

20               MR. ALDREDGE:       No objection.

21               THE COURT:      Nine and 10 will be admitted.

22   Q.     (BY MR. BUIE) Now, let me ask you to find

23   Government's Exhibits 11 and 12.             And just tell me when

24   you found them so I could ask you a couple of questions

25   about them.


                    LILY I. REZNIK, OFFICIAL COURT REPORTER
            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 30 of 62
                                                                       30


 1   A.    Yes, sir.      I did locate them.

 2   Q.    What are those?        And if they're the same thing or

 3   different things, could you just explain what they are?

 4   A.    Yes.    Both of those photographs are the same article.

 5   Those are both photographs taken of the black hooded

 6   jacket, which was located inside the storage unit.

 7   Q.    Okay.    Now, they look -- these pictures look

 8   different.      One looks kind of blue and one looks black.

 9   Do you know why that is?

10   A.    I believe it was probably the exposure of -- from the

11   light at the time the photograph was taken.

12   Q.    Okay.    So Government's Exhibit 11, where you see

13   somebody's hand off to the left side, where is that one

14   photographed?

15   A.    I was not there at the time that the search was

16   performed.      So that could either -- I believe --

17   Q.    Okay.    If you don't know.

18   A.    I do not know.

19   Q.    Okay.    All right.

20                Okay.   So, your Honor, I'll offer Government's

21   Exhibits 11 and 12.

22                MR. ALDREDGE:      No objection.

23                THE COURT:     Eleven and 12 will be admitted.

24   Q.    (BY MR. BUIE) Now, let me ask you to find

25   Government's Exhibits 15 and 16.             Do you have those?


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 31 of 62
                                                                           31


 1   A.    Yes, sir, I do.

 2   Q.    Let's start with 16.         What is that, please?

 3   A.    Sixteen is a white -- it looks like a white -- it's a

 4   white knitted mask.         I believe it was originally a white

 5   stocking cap that was converted to a mask.                Now, this

 6   particular item of evidence was important to the FBI due

 7   to the fact that we believed this mask was used not only

 8   for the Bank of America in San Marcos bank robbery, but it

 9   was also utilized during the bank robbery which occurred

10   on April 7th, the BB&T Bank here in Austin, Texas.

11   Q.    Okay.    So -- but Government's Exhibit 16, a

12   photograph, does that show something that was found in the

13   storage unit at ATX Self-Storage?

14   A.    That's correct.        So originally and ultimately, the

15   black hooded jacket with the subdued stripe, the subdued

16   black stripe was located within the Austin -- Austin Texas

17   Storage unit.       Originally at the time of the search,

18   officers, detectives had missed or not located the white

19   mask at -- which was actually located, at later point in

20   time, during a secondary search of the articles that were

21   originally seized within the left sleeve of that jacket.

22   Q.    Okay.    So when we look at Government's Exhibit 15,

23   you've got something that seems to be coming out of a

24   sleeve.     Is that what you're talking about?

25   A.    Yes, that is.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 32 of 62
                                                                           32


 1   Q.    Okay.     The government offers Government's Exhibits 15

 2   and 16.

 3                MR. ALDREDGE:      No objection.

 4                THE COURT:     Fifteen and 16 are admitted.

 5   Q.    (BY MR. BUIE) All right.          So let me ask you next to

 6   find what's been marked as Government's Exhibit 14.              Do

 7   you see that?

 8   A.    Yes, sir, I do.

 9   Q.    What is that -- what appears in that picture?

10   A.    That is going to be from the Bank of America -- the

11   Bank of America bank robbery, which occurred on the 28th

12   of April.

13   Q.    Okay.     Who is facing the camera there?

14   A.    The --

15   Q.    In other words, not the name of the person but just

16   what is that person doing?

17   A.    Committing a bank robbery.

18   Q.    Okay.     And the person whose back is to the camera,

19   who was that?

20   A.    That would be the victim teller.

21   Q.    Did anyone talk to that person subsequent to the

22   robbery?

23   A.    Yes.     That is correct.

24   Q.    Did that person describe what happened during the

25   robbery or how -- what she thought or how she felt during


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 33 of 62
                                                                        33


 1   the robbery?

 2   A.    Yes.

 3                That victim did confirm that the handgun was

 4   pointed in her direction and that she was in fear for her

 5   life.

 6   Q.    Okay.    And did she -- was she the one that gave the

 7   robber some money that he left with?

 8   A.    That's correct, sir.

 9   Q.    Okay.    Now, of the items that we've been talking

10   about, would you just tell the Court which of the items of

11   evidence that we've been discussing, if any, appear in

12   this photograph?

13   A.    In 14, sir?

14   Q.    Yes.    In Government's Exhibit 14.

15   A.    That is going to be the white knitted mask, which, I

16   believe, was originally converted from white stocking cap,

17   which was located -- originally located inside the Austin

18   Texas Storage unit, inside the black hooded jacket, which

19   was also located at the storage unit.

20   Q.    Okay.    Now, so is the mask -- is that the only thing

21   in this picture that you recognize from other places like

22   evidence that was seized or whatever the case may be?

23   A.    No, sir.

24                So that white mask, the white knitted mask in

25   Exhibit 14 was utilized in bank robbery No. 4 and 5.             Now,


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 34 of 62
                                                                              34


 1   out of the total of five bank robberies, the black hooded

 2   jacket was used in the last four out of the five.

 3   Q.    Okay.    When you say black hooded jacket, does it

 4   appear in Government's Exhibit 14?

 5   A.    Yes, it does.

 6   Q.    All right.      So what, if anything, is distinctive

 7   about the -- I mean, it's a -- on the picture, you can see

 8   it's a black jacket.         Is there anything distinctive about

 9   it?

10   A.    There is.      It's a black hooded jacket with a very

11   subdued black stripe or black smooth stripe area that runs

12   down the hood of the jacket.

13   Q.    Okay.    Now, we have pictures of a jacket and that's

14   Government's Exhibits -- Government's Exhibit 12, 15 and

15   11.

16                Can you -- is there anything that you can point

17   the Court to there to match up with what you're talking

18   about from Government's Exhibit 14?

19   A.    Yes.

20                If you look at Exhibit 12, you can clearly see

21   that there is a center portion of the jacket on the hood,

22   which I've been calling a subdued stripe.                It's actually

23   just a center portion that is somewhat of a divided

24   portion on the jacket.

25   Q.    Okay.    All right.      So now, let me ask you -- let's


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 35 of 62
                                                                                35


 1   see.    I'll offer Government's Exhibit 14.

 2               THE COURT:      Any objection?

 3               MR. ALDREDGE:       No objection.

 4               THE COURT:      Government's 14 will be admitted.

 5   Q.     (BY MR. BUIE) Now, let me -- let me ask you to find

 6   and look at Government's Exhibit 18.              My apologies for the

 7   quality of the picture.          Once you find it, just tell me

 8   whether you've seen this before.

 9   A.     Yes, sir.

10               That is going to be a still photograph taken from

11   the bank robbery surveillance video.              That bank robbery

12   occurred at the BB&T Bank on April 7th of 2018 in which

13   the suspect entered the bank, wearing the same black

14   hooded jacket from the San Marcos bank robbery.                  And the

15   exact same -- and the same -- the same mask from the bank

16   robbery.

17               During that bank robbery, the suspect walked

18   inside the bank, when they got up to the teller and

19   additionally tapped the gun on what's known within the

20   banking industry as a bandit barrier.

21   Q.     Okay.   And do you see the gun in this picture?

22   A.     I do.

23   Q.     Where is it just from -- start from the middle and

24   point to whether it's up, down, left or right.

25   A.     If you're going left to right, it's approximately


                    LILY I. REZNIK, OFFICIAL COURT REPORTER
            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 36 of 62
                                                                            36


 1   inch and a half to the right from the left side of the

 2   paper.

 3   Q.    Okay.    From on the left edge?

 4   A.    Yes.    That's correct.

 5   Q.    Okay.    Your Honor, I'd offer Government's Exhibit 18.

 6                MR. ALDREDGE:      No objection.

 7                THE COURT:     Government's 18 is admitted.

 8   Q.    (BY MR. BUIE) Let me ask you to find what's been

 9   marked as Government's Exhibit 6.

10   A.    Yes, sir.

11   Q.    Okay.    What is that, please?

12   A.    That is a exhibit from February 24th, 2018.                The

13   reason this is a significant bank robbery.

14   Q.    Let me just ask you --

15   A.    Yes.

16   Q.    It's a picture, right?

17   A.    That's correct.

18   Q.    Okay.    What's the picture of?

19   A.    That is a picture from the bank robbery -- it's a

20   still photograph taken from the bank robbery surveillance

21   video during the February 24th, 2018 bank robbery of the

22   Compass Bank on Cameron Road.

23   Q.    That's here in Austin?

24   A.    That is correct.

25   Q.    Okay.    So now, you've talked about a bank robbery in


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 37 of 62
                                                                            37


 1   San Marcos.       You've talked about a BB&T Bank where he

 2   tapped a gun on the glass.           And then, now, is this a

 3   different robbery from those?

 4   A.     Yes.

 5                 This is -- in our string of five bank robberies,

 6   this is our -- this is going to be our third bank robbery.

 7   Q.     Okay.    So if -- what, if anything, do you see in this

 8   photograph that's distinctive with relation to any of the

 9   evidence that we've already discussed?

10   A.     Distinctive within this photograph, speaking on

11   evidence, is going to be the gray gloves with the white

12   insignia on the top.

13   Q.     Okay.    Now, let me just stop you for a second, just

14   ask you to find so we can just refer back.                Talking about

15   -- I'm looking at Government's Exhibit 5.                Do you have

16   that one?

17   A.     Okay.    Give me one second, please.          Yes, sir.   Go

18   ahead.

19   Q.     Okay.    Government's Exhibit 5 and Government's

20   Exhibit 6, what, if anything, is the connection?

21   A.     The connection between these two particular exhibits

22   is going to be the gray gloves with the white insignia on

23   top.

24   Q.     Okay.    And do you see those in Government's Exhibit

25   6?


                    LILY I. REZNIK, OFFICIAL COURT REPORTER
            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 38 of 62
                                                                               38


 1   A.    Yes, sir.

 2   Q.    Lower left-hand corner?

 3   A.    That's correct.

 4   Q.    Okay.    What about the firearm in Government's Exhibit

 5   6?

 6   A.    The firearm in Exhibit 6 is the firearm that is very

 7   similar in nature to the firearm used in all five bank

 8   robberies.

 9   Q.    Okay.    And I'm just comparing it to Government's

10   Exhibit 10, which is already in evidence.                Is there

11   anything, in particular, about Government's Exhibit 10

12   that the Court can see that makes you think that's the

13   same gun as Government's Exhibit 6?

14   A.    Yes, sir.

15   Q.    What would that be?

16   A.    It's similar in color in the -- similar in color;

17   it's black.      Additionally, it has a -- looks like a worn,

18   shiny slide, which is used to actually chamber a round in

19   the vehicle -- excuse me, not the vehicle.                Excuse me, in

20   the gun.

21   Q.    Okay.    What about the size of the gun?             Can you tell

22   anything about it either in Exhibit 6 or just from -- have

23   you seen the gun physically yourself?

24   A.    I -- no, sir.       I have not.

25   Q.    Okay.    Do you know anything about the size of the gun


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 39 of 62
                                                                                  39


 1   just from other investigation?

 2   A.    Yes, I do.

 3   Q.    And is it consistent with the size of -- that appears

 4   in Exhibit 6?

 5   A.    That's correct.

 6   Q.    Is that kind of big, kind of small?              How would you

 7   describe it?

 8   A.    It's a smaller to medium size gun.

 9   Q.    Okay.    I'd offer Government's Exhibit 6, if I haven't

10   already.

11                MR. ALDREDGE:      Again, we have no objection.

12                THE COURT:     Exhibit 6 is admitted.

13   Q.    (BY MR. BUIE) Government's Exhibit -- let me ask you

14   to take a look at Government's Exhibit 17.                Do you have

15   that?

16   A.    Yes, sir.

17   Q.    Okay.    And actually, I'm going to skip that one

18   because the picture's not very good.

19                So let me ask you to take a look at Government's

20   Exhibits 19 and 20.         If you'll find those, please.

21   A.    Yes.    That is correct.        I have 19 and 20.          Go ahead.

22   Q.    Okay.    What do those show, those pictures?

23   A.    Those are shoes what were seized within the Austin

24   Texas Storage unit.

25   Q.    Okay.    And do those shoes or shoes consistent with


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 40 of 62
                                                                      40


 1   those show up in any of the robberies that you have

 2   investigated?

 3   A.    Yes.

 4                Out of our nine series robbery investigation,

 5   which not only includes five bank robberies, which we also

 6   have four Hobbs Act violations, during a robbery which

 7   occurred on the 26th of December, 2017, those shoes were

 8   observed in a surveillance video.

 9   Q.    Okay.    Let me ask you to look at what's been marked

10   as Government's Exhibit 21.           Can you find that?

11   A.    Yes, sir, I do.        I see those.

12   Q.    Do you know which -- you know what this picture

13   shows, Government's 21?

14   A.    Yes.

15                So this is an important picture for the FBI due

16   to the fact that our first five robberies, including four

17   Hobbs Act violations, which is a commercial robbery, and,

18   also, one bank robbery, we had the exact same jacket used,

19   which was this darker color jacket with the white stripe

20   across the middle with insignia in the chest area.

21                Additionally, in Exhibit 21, you do see shoes

22   that are consistent with the sneakers that were used in

23   the 12-26 of 2017 Boost commercial robbery.

24   A.    Okay.

25   Q.    And are they also consistent with Government's 19 and


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 41 of 62
                                                                               41


 1   20?

 2   A.    Yes, sir, they are.

 3   Q.    Okay.    I'd offer Government's 19, 20 and 21.

 4                MR. ALDREDGE:      No objection.

 5                THE COURT:     Nineteen, 20 and 21 are admitted.

 6   Q.    (BY MR. BUIE) Okay.         Now, if you -- so on 21 is from

 7   -- do you know which robbery this is, No. 21?                    If you

 8   don't, that's -- just if you can remember.

 9   A.    No, sir.     I cannot recall which robbery this was.

10   Q.    Okay.    But you mentioned the jacket.            And so, that

11   jacket or some kind of a hooded garment with the stripe

12   across the chest, how many robberies did that appear in?

13   A.    That jacket occurred in five total robberies,

14   including four commercial robberies, which is a Hobbs Act

15   violation, and one bank robbery -- first bank robbery,

16   which occurred on the 24th of January this year at a Chase

17   Bank in Austin, Texas.

18   Q.    Okay.    Would you find what's been marked as

19   Government's Exhibit 22?

20   A.    Yes.

21   Q.    Do you have it?

22   A.    Yes, sir, I do.

23   Q.    What does that show?

24   A.    I believe that's going to be footage from the first

25   bank robbery, which occurred on January 24th, 2018, which


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 42 of 62
                                                                      42


 1   is at Chase Bank.        This is a important bank robbery for

 2   the FBI because not only does the suspect point a gun at

 3   people, the suspect also indicated he had a bomb on them

 4   and that he -- it would go off if they didn't obey his

 5   commands.

 6   Q.    And the dark garment with the hood, is that a garment

 7   that you've seen in connection with other robberies that

 8   you've investigated?

 9   A.    Correct.

10               So Exhibit 22 is going to be the Chase Bank

11   robbery.      And the other photographs, I observed of the

12   suspect.      And the black jacket with the white stripe is

13   going to be the commercial robberies.

14   Q.    Okay.     And including Government's Exhibit 21?

15   A.    That's correct.

16   Q.    All right.      We'll offer Government's Exhibit 22.

17               MR. ALDREDGE:       No objection.

18               THE COURT:      Twenty-two's admitted.

19   Q.    (BY MR. BUIE) Okay.         So the -- now, you didn't

20   find -- you or other officers didn't find that garment

21   with the white -- light stripe across the chest, you

22   didn't find that at the ATX Self-Storage, did you?

23   A.    No.     We did not.

24   Q.    Okay.     Or anyplace else, you don't have that, do you?

25   A.    No.     We do not.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 43 of 62
                                                                      43


 1   Q.    Okay.     Has that garment showed up in your

 2   investigation anywhere other than the five robberies that

 3   you mentioned?

 4   A.    It did.     So the exact same day as the first

 5   commercial robbery, which was December 26, 2017, that

 6   hoody with the white stripe was observed inside a pawnshop

 7   here in Austin, Texas.

 8   Q.    Okay.     And, I mean -- so it wasn't there just by

 9   itself, was it?        I mean.

10   A.    No.     That's correct.

11   Q.    Could you see who was wearing it?

12   A.    I believe, yes, it was Tammy Green.

13   Q.    All right.      And was anyone with her at that time, or

14   was she there by herself?

15   A.    We believe that individual that was with her was Mr.

16   Rodney Green.       We believed that the female wearing that

17   jacket was Mrs. Tammy Green.

18   Q.    I'll pass the witness, your Honor.

19                               CROSS-EXAMINATION

20   BY MR. ALDREDGE:

21   Q.    Good afternoon, Agent.

22   A.    Good afternoon.        How are you doing?

23   Q.    Good.     How are you?

24   A.    Good.

25   Q.    Can you tell me how much money was taken at the April


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 44 of 62
                                                                          44


 1   28th robbery in San Marcos?

 2   A.    Yes, sir.

 3               I can't tell you the exact amount, but it was

 4   10,800.     And I'm not sure on the remaining dollars, but

 5   the loss was 10,800.         And I'm going to be approximate

 6   here, but I believe it was $10,847.

 7   Q.    And what about the other robberies?

 8   A.    I can't -- I can't recall off the top of my head what

 9   the exact number was, at this point in time, taken from

10   the other banks, but there was money taken.

11   Q.    Okay.    So -- but not something that would initially

12   stick out in your memory, would it?              It wasn't a huge

13   quantity of money; is that right?

14   A.    It just -- the particular number does not, yes, stick

15   in mind.

16   Q.    Okay.    Did Mr. Green make any statement, at any

17   point, after being taken into custody?

18   A.    Yes, he does.

19   Q.    Okay.    Can you describe what statements he might have

20   made?

21   A.    These were statements that were not derived from

22   being questioned.        These were statements on the scene

23   after he was taken into custody.             Immediately after the

24   search warrants being signed, the Hays County DA gave

25   verbal permission to the San Marcos Police detective to go


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 45 of 62
                                                                             45


 1   ahead and take Mr. Green into custody.               After Mr. Green

 2   was taken into custody --

 3   Q.    I'm sorry.      Which search warrants are we talking?

 4   A.    This is the state search warrants of the --

 5   Q.    So the storage and the --

 6   A.    No.     Not -- no, sir.      Not the storage.        This is going

 7   to be at the scene of the hotel where he was actually

 8   taken into custody.

 9   Q.    Oh, so there were two different search warrants?

10   A.    So there was two different search sites.               Correct.

11   And so, the original search warrant was for the vehicle.

12   Q.    Right.

13   A.    The backpack and the hotel room.             The next day, which

14   was the 30th, San Marcos Police obtained a search warrant

15   for the Austin Texas Self-Storage unit.

16   Q.    Okay.     The vehicle, of course, is the silver Impala?

17   A.    That's correct.

18   Q.    And then, why is there a separate search warrant for

19   that?     Or why is the backpack listed as a separate target

20   of the search warrant?

21   A.    So within the first search warrant, there is three

22   things that were practically named.

23   Q.    Right.

24   A.    The backpack, the hotel room.

25   Q.    How does that come in separate?             Where was the


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 46 of 62
                                                                          46


 1   backpack found?

 2   A.    Okay.    So the backpack was found on Mr. Green's

 3   person when he was detained.

 4   Q.    Okay.

 5   A.    Yes, sir.

 6   Q.    That's what I didn't understand.

 7               So sorry.      I'd interrupted you.        You were

 8   describing that after the search warrants were signed, San

 9   Marcos PD gave verbal permission to detain --

10   A.    That's correct --

11   Q.    -- my client --

12   A.    -- the Hays County prosecutor's office.

13   Q.    Okay.    And so, then --

14   A.    Gave verbal to go ahead and detain pursuant --

15   Q.    And I'd asked you what, if any, statements Mr. Green

16   made.

17   A.    Yes, sir.      That is correct.

18               So after he was detained, he was placed in a

19   Austin Police patrol car in which officers, agents on the

20   scene did hear Mr. Green making statements when he was

21   yelling outside the window.

22   Q.    And what were those statements?

23   A.    "You didn't find my weapon.           You didn't find my

24   weapon.     You didn't find my gun."          He said something to

25   the effect and this is not -- this is not verbatim.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 47 of 62
                                                                            47


 1   Something to the effect of "You didn't catch that one in

 2   1994 and that I've been doing this for 40 years."

 3   Q.    Okay.

 4   A.    Additionally, a task force officer with the FBI

 5   recalls Mr. Green saying that he's been doing this for 40

 6   years and that he was tired.

 7   Q.    And when was that statement made?

 8   A.    That was around 12:00 at night.             So that could have

 9   been either on the 29th, which was Sunday, and this rolled

10   into to Mon -- very early Monday --

11   Q.    But still there --

12   A.    -- morning.

13   Q.    Still there on the scene at the Studio 6?

14   A.    That would have been out in the parking lot of the

15   Studio 6.

16   Q.    Okay.    Now, are there any other -- were there any

17   recorded phone calls that police or FBI were able to

18   obtain?

19   A.    As far as the FBI personally obtaining or

20   investigatively obtaining phone calls, no.                But as a

21   umbrella, since this is an investigation that involves a

22   multitude of different agencies, both local and federal,

23   yes, San Marcos had retrieved calls from the jail and

24   that's what I'm aware of.

25   Q.    And --


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 48 of 62
                                                                        48


 1   A.    Unless I'm --

 2   Q.    -- is there any significance to those calls?

 3   A.    All I know from one of the -- one of the calls from

 4   the jail is that Mr. Green was informed that the FBI had

 5   searched the storage unit.

 6   Q.    And who informed him of that, do you know?

 7   A.    What I was -- what I was told is that was Mrs. Tammy

 8   Green.

 9   Q.    Okay.    And did he -- is there any -- anything

10   particularly noteworthy about his reaction or?

11   A.    I don't recall anything noteworthy.              No, sir.

12   Q.    Okay.    So you said earlier, that someone observed and

13   I just didn't catch who it was.

14   A.    Yes.

15   Q.    Someone had observed when Tammy Green was checking in

16   that she had paid with fresh bills.

17   A.    That's correct.

18   Q.    And who was that that?

19   A.    There was two witnesses that observed her check in

20   that we know of.        Those witnesses are going to be the

21   person at the desk of the hotel.             And additionally, there

22   was also the Austin Police Department police officer, a

23   patrol officer who was there within the lobby on a

24   separate matter.

25   Q.    Oh.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 49 of 62
                                                                          49


 1   A.    And that happened to be the same patrol officer that

 2   we made contact with the next day, on the 29th, in regards

 3   to this matter that was ongoing.

 4   Q.    Okay.    So I -- there in the discovery I've seen, I

 5   forget which document it is or documents.                There's

 6   indication that law enforcement believed that Tammy Green

 7   is either an accessory or an accomplice.               And what I heard

 8   today is that she was seen at the pawnshop dressed in the

 9   jacket or hoody with a white stripe.

10               Is there anything else that -- other than their

11   being married and together, that on the highway and the

12   various scenes that you've described, is there any

13   particular evidence you could point to that would -- would

14   point to her as being an accomplice or an accessory,

15   involved in the robberies?

16   A.    Approximately 30 to 45 minutes somewhere, it was

17   approximately after the robbery occurred in San Marcos on

18   the 28th, agents, TFOs, investigators were able to

19   determine that both Mr. Rodney Green and Tammy Green did

20   go to the Wal-Mart in south Austin within the, you know,

21   30- to 40-minute range -- and this is approximate -- and

22   they did make a purchase at the Wal-Mart 30 to 45 minutes

23   approximately after the bank robbery did occur in San

24   Marcos.

25   Q.    Okay.    And what was purchased?


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 50 of 62
                                                                         50


 1   A.    A gold chain.

 2   Q.    So that would have been -- I think you described the

 3   robbery as having been about 9:05 on Saturday morning?

 4   A.    So the police reports or affidavits indicate that the

 5   bank robber entered the bank at 9:03 a.m.

 6   Q.    Okay.

 7   A.    And indicated that the bank robber left the scene in

 8   approximately 9:05, or that's when he was seen exiting the

 9   bank at 9:05 a.m.

10   Q.    Okay.    Where -- is there anything else along that

11   lines of evidence pointing to Tammy Green -- to Tammy

12   Green being involved?

13   A.    I don't recall right now.

14   Q.    Okay.    Where was the receipt found for the ATX

15   Self-Storage?

16   A.    The receipt was located within Room 359, after the

17   state search warrant was executed.

18   Q.    Okay.    And did I hear you say that that hotel room

19   had been rented that day?

20   A.    No, sir.     That's incorrect.

21   Q.    Okay.

22   A.    When we made contact with Rodney Green, it was -- and

23   these times are approximate.            It was before midnight on

24   the 29th.      And we had located the vehicle -- the suspect

25   vehicle approximately 2:00 on the 29th, in the afternoon.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 51 of 62
                                                                           51


 1   And so -- no.

 2   Q.    So when was the room rented first?

 3   A.    So Tammy Green checked into the room on the 28th of

 4   April.

 5   Q.    And the 28th of April --

 6   A.    Was yes, a Sunday of the bank robbery.               That's

 7   correct.

 8   Q.    Okay.    Exhibits 13 and 14, what -- which bank robbery

 9   were these taken from?

10   A.    Give me one second, please.

11               Exhibit -- Government Exhibit 14 is going to be

12   the Bank of America bank robbery in San Marcos, Texas,

13   which was on the 28th of April.

14   Q.    Okay.

15   A.    Government Exhibit 13, and I cannot be for sure on

16   this, but I believe this particular photograph, Government

17   Exhibit 13, is going to be from the BBVA Compass Bank

18   robbery, which was actually robbed twice by the

19   individuals wearing the same black jacket during both of

20   those robberies.

21               The first robbery, a dye pack went off, and that

22   was on February -- that was on February 8th.                 As the

23   suspect leaves the bank, you can actually see a dye pack

24   going off in the surveillance video.

25               The next bank robbery, which is the third bank


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 52 of 62
                                                                                 52


 1   robbery in the string of five, occurred on the 24th of

 2   February.      The same suspect wearing the exact same clothes

 3   -- or not the same clothes, very close to the clothes --

 4   comes back in the same bank, goes to the same teller and

 5   tells them:      "I'm robbing you for a second time.               I only

 6   have three months to live, and I don't care who I take

 7   with me."      That really startled the bank teller.               So this

 8   bank was robbed twice.

 9   Q.    Was there a gun displayed, brandished?

10   A.    Yes.    That's correct, in both of the bank robberies.

11   At that time BBVA Compass.           I believe that was 5700

12   Cameron Road, BBVA.

13   Q.    Okay.    And tell me when -- you mentioned that one of

14   the commercial robberies was on December 26th.                   What were

15   the dates of the other -- the other three commercial

16   robberies?

17   A.    Yes, sir.

18                So we have four commercial robberies.               The first

19   commercial robbery occurred on December 26th of 2017,

20   which was a Boost store.          The second commercial robbery

21   was on 12-28 of '17, December 28th of '17, which is a

22   Cricket store.

23                Now, all -- the Cricket store is important

24   because that's the only robbery that we -- that a gun was

25   not utilized.       A knife was utilized on the second


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 53 of 62
                                                                            53


 1   commercial robbery.         The third commercial robbery occurred

 2   on the 28th of December 2017.             That was at Cricket.

 3   Fourth was the Family Dollar store, which occurred on

 4   January 7th of 2018.

 5   Q.    Okay.     And then, the first bank robbery was the Chase

 6   in Austin on January 24th?

 7   A.    That's correct.        And that was the -- that was the

 8   bomb threat, as well, on the January 24th, 2018, Chase.                I

 9   believe that was on Lamar.           I can't remember the exact

10   address, but it was on Lamar.

11   Q.    Now, you indicated that the suspect in that one

12   threatened that he had a bomb and also pointed the gun.

13   Was the gun brandished or just shown, or was it actually

14   pointed at any other robberies?

15   A.    The witnesses indicate the gun was brandished and

16   pointed.      Additionally --

17   Q.    At all the robberies.         Or?

18   A.    Not -- no.      Not all the robberies.         So eight of the

19   nine in totality of the robberies, there was a weapon as

20   far as a handgun used.

21   Q.    Right.

22   A.    One of the robberies, which was the second commercial

23   robbery on 12-26 of '17, actually used a knife.

24   Q.    Okay.     But my question is.

25   A.    Uh-huh.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 54 of 62
                                                                               54


 1   Q.    Was -- in the eight, the four commercial and four

 2   bank robberies in which a gun was seen, was it always

 3   pointed each time?

 4   A.    It was pointed in a teller's direction.               Yes.   Yes.

 5   If you read -- or if you speak to some of the witnesses

 6   during the bank robberies, especially you can say the

 7   second bank robbery, which was the BBVA Compass at 5700

 8   Cameron Road, which occurred on the 2nd -- the 8th of

 9   February, the suspect went and said, "Don't do anything

10   stupid or I'll shoot."          Additionally, it was pointed at

11   the teller's stomach in which she -- he indicated he was

12   very scared.

13               The third bank robbery was in the exact same

14   place, the BBVA Compass in which the suspect approached

15   the very same teller and said, "Don't do anything stupid.

16   I have three months to live," you know, and "I don't care

17   who I take with me."         That really scared obviously the

18   victim.

19   Q.    I don't have any further questions.

20                            RE-DIRECT EXAMINATION

21   BY MR. BUIE:

22   Q.    Find Government's Exhibit 13 again.

23   A.    Yes, sir.

24   Q.    See if you can locate that.           Or I'll just give you my

25   copy, let you read that.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 55 of 62
                                                                              55


 1   A.    I just found it.        Yes, sir.

 2   Q.    All right.      You said when you were answering Mr.

 3   Aldredge's questions that that was the BBVA Compass Bank

 4   robbery or one of the two.           Is that your recollection of

 5   what this -- which bank this is?

 6   A.    That is my recollection due to the fact that -- and I

 7   don't remember, specifically, if both of -- as far as the

 8   bank employees and the victims there on scene trying to

 9   utilize the bank were pulled on the ground at that

10   particular -- those particular bank robberies.                   And I

11   don't recall if they're pointed at the ground in both bank

12   robberies or just one.

13   Q.    Okay.    So is that what we see over in the lower

14   left-hand corner of Exhibit 13?

15   A.    That is correct.

16   Q.    Just say again what that is.            It looks like legs.

17   A.    Yes.

18                That would have been a patron, a person that was

19   trying to utilize the bank at the time the robbery

20   occurred.

21   Q.    You said they're lying on the floor?

22   A.    That's correct.

23   Q.    Why?

24   A.    Because the suspect came in with a gun and started

25   pointing and brandishing the weapon in people's direction.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 56 of 62
                                                                          56


 1   I'm sure they were concerned for their safety.

 2   Q.    Did the robber give the -- any of the witnesses or

 3   victims any instructions, tell them to do anything, not to

 4   do anything?       Remember anything like that?

 5   A.    I do.    Yes, sir.      So I do.     During the commercial

 6   robberies, the -- during the commercial robberies, the

 7   suspect had told all the victims to count to a certain

 8   number.      Whether that's 250 or 120 -- this is

 9   approximate -- he told them to count to a rather large

10   number as far as in seconds until he -- until he left the

11   area.

12   Q.    When the firearm was discovered in the storage unit,

13   was any ammunition with it?

14   A.    Yes.    There was ammunition in the magazine, which was

15   inside the weapon.

16   Q.    And what caliber is that gun?

17   A.    I don't specifically recall, but I believe it was

18   either .380 or a nine-millimeter.

19   Q.    That's all I have, your Honor.

20                MR. ALDREDGE:      Nothing further.

21                THE COURT:     Thank you, Agent.        You may step down.

22                THE WITNESS:      Thank you, sir.

23                MR. BUIE:     That's all the government's evidence.

24   The government rests.

25                MR. ALDREDGE:      Your Honor, we don't have any


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 57 of 62
                                                                            57


 1   evidence.

 2               THE COURT:      And that's for all purposes?

 3               MR. BUIE:      Yes, your Honor.       Both for preliminary

 4   hearing and detention.

 5               THE COURT:      All right.      With regard to the

 6   preliminary, I do find that the evidence is sufficient to

 7   establish that there's at least probable cause to believe

 8   that Mr. Green committed the offense charged in the

 9   complaint, which is the April 28th, 2018 robbery.                 You may

10   step down.

11               THE WITNESS:       Thank you.

12               THE COURT:      And so, I do find probable cause for

13   that.

14               With regard to detention, anything you want to

15   present or argue with regard to detention?

16               MR. BUIE:      Your Honor, I'd just -- number one,

17   the government has attempted to show that Mr. Green

18   engaged in a number of robberies.             We may not have gotten

19   into detail on all of them but, suffice it to say,

20   numerous robberies with what we believe to be a loaded

21   firearm.      He pointed a firearm at people on numerous

22   occasions.      It was loaded when it was found.             As the agent

23   testified, he was threatening people.               And so, his past

24   conduct demonstrates his dangerousness by clear and

25   convincing evidence.


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 58 of 62
                                                                              58


 1               Additionally, his criminal history, at least

 2   insofar as is represented by the Pretrial Services

 3   Officers, is quite extensive and serious.                And I believe

 4   there is, I want to say, at least one occasion when there

 5   was a bond revocation.          But I'm having trouble finding

 6   that.     Yes.   June 7th, 1996 probation revocation on a 1994

 7   conviction.      But those both just show that Mr. Green's a

 8   danger.     And because he's failed to abide by bond

 9   conditions in the past, or probation conditions, that he

10   shouldn't be trusted to abide by bond conditions in this

11   case here.

12               THE COURT:      Mr. Aldredge.

13               MR. ALDREDGE:       Your Honor, my client has one

14   felony conviction from 1985 and then, a few misdemeanor

15   convictions since then, by my count, to two or three

16   criminal history points.          So I'd submit that his criminal

17   history is not significant.           The more serious behavior,

18   including perhaps the bond -- probation revocation,

19   misdemeanor probation revocation that occurred over 20

20   years ago, is one felony conviction was over 30 years ago.

21               He has lived in this area for 30 years.               He's

22   married.      He is 58 years old.        I believe the evidence in

23   the pretrial report is that he would be stable.                  He has no

24   -- nowhere to flee, no resources to flee with; and based

25   on that, any potential danger to the community the Court


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 59 of 62
                                                                         59


 1   might be worried about, the Court can address that, I

 2   believe, with the conditions that you have at your

 3   disposal to fashion.         We'd ask the Court to do that.

 4               THE COURT:      Given the offense and the finding of

 5   probable cause, this is a presumption offense because it's

 6   crime of violence involving a firearm.               So there's a

 7   presumption that the Court should detain the defendant or

 8   that there aren't conditions, based on primarily -- and

 9   this is not common, but in this instance, on the offenses

10   charged or this offense and the others that in which Mr.

11   Green is a suspect, I do think that the evidence on that

12   and the strength of the government's case is such that it

13   presents to the Court a risk of danger to the community

14   that could not be adequately addressed through conditions.

15   And the number of times in which it's alleged that Mr.

16   Green brandished a firearm in a public place and

17   threatened people with it is concerning.

18               And then, given Mr. Green's age at 58, the

19   potential sentences for these offenses, if convicted, are

20   substantial, there's -- and I don't know if you've had a

21   chance to go over this with him yet, but seven years is a

22   mandatory add-on for each brandishing and it sounded like

23   there were several.

24               So I think all of that combined, once Mr. Green

25   is aware of the potential penalties and given his age,


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 60 of 62
                                                                              60


 1   which I share with him -- I'm the same age -- so that

 2   would be looking at a long time and maybe the rest of

 3   one's life in jail.         And so, that would create certainly

 4   the incentive to want to flee.

 5               Given that, I'm going to enter an order of

 6   detention because I don't find that there are conditions I

 7   could set that would reasonably assure Mr. Green's

 8   appearance or the safety of the community.

 9               MR. ALDREDGE:       Your Honor, just so Mr. Green

10   doesn't misunderstand, it's actually each -- seven for the

11   first one plus 25 for each one after that.

12               THE COURT:      Thank you.      I was halfway through the

13   statute reminding myself before when this happened -- when

14   the evidence ended.

15               Mr. Green.

16               THE DEFENDANT:       So you're saying that I'm guilty.

17               THE COURT:      No, sir.

18               THE DEFENDANT:       Already?     That's what it sounded

19   like to me you were saying.

20               THE COURT:      No, sir.

21               I'm saying that if convicted, that would be what

22   you'd be looking at if you were convicted.                I have found

23   that there is probable cause to believe, but that's all I

24   found on the preliminary is there's probable cause.                But

25   no.    I -- you know, there's a lot still to be done in this


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 61 of 62
                                                                           61


 1   case for the government to prove it and for you to defend

 2   it.    So --

 3               THE DEFENDANT:       Oh, okay.      Thought you were --

 4               THE COURT:      -- I'm not making any finding.

 5               THE DEFENDANT:       -- sentencing me here.

 6               THE COURT:      No, sir.     That will be somebody

 7   else's job.

 8               All right.      Anything else the Court needs to do

 9   at this time?

10               MR. BUIE:      Not from the government, your Honor.

11               THE COURT:      Thank you.      Y'all may be excused.

12               (Proceedings conclude at 3:53 p.m.)

13

14

15

16

17

18

19

20

21

22

23

24

25


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
     Case 1:18-cr-00346-RP Document 53 Filed 07/14/19 Page 62 of 62
                                                                      62


 1

 2

 3                           REPORTER'S CERTIFICATE

 4

 5       I, LILY I. REZNIK, DO HEREBY CERTIFY THAT THE FOREGOING

 6   WAS TRANSCRIBED FROM AN ELECTRONIC RECORDING MADE AT THE

 7   TIME OF THE AFORESAID PROCEEDINGS AND IS A CORRECT

 8   TRANSCRIPT, TO THE BEST OF MY ABILITY, MADE FROM THE

 9   PROCEEDINGS IN THE ABOVE-ENTITLED MATTER, AND THAT THE

10   TRANSCRIPT FEES AND FORMAT COMPLY WITH THOSE PRESCRIBED BY

11   THE COURT AND JUDICIAL CONFERENCE OF THE UNITED STATES.

12

13   /s/Lily I. Reznik                          July 11, 2019

14   LILY I. REZNIK                              DATE

15

16

17

18

19

20

21

22

23

24

25


                   LILY I. REZNIK, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
